NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




          United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604


                                   Argued November 29, 2012
                                   Decided December 6, 2012

                                              Before

                                 FRANK H. EASTERBROOK, Chief Judge

                                 RICHARD A. POSNER, Circuit Judge

                                 DANIEL A. MANION, Circuit Judge



No. 12-2636

MARY POZNAK,                                           Appeal from the United States
   Plaintiff-Appellant,                                District Court for the Eastern
                                                       District of Wisconsin.
     v.
                                                       No. 11 C 618
PNC BANK CORP. AND AFFILIATES
LONG TERM DISABILITY PLAN,                             Rudolph T. Randa, Judge.
    Defendant-Appellee.




                                            ORDER

   The plaintiff was employed by a bank as an asset manager, and was a participant in the bank’s
long term disability plan, which is the defendant. Beginning in January 2007 she underwent
treatment for breast cancer, which included procedures preparatory to final breast-reconstruction
surgery. She received benefits under the plan throughout this period. But in June 2010, the claims
administrator under the plan, Sedgwick Claims Management Services, decided to conduct a
thorough medical review of the plaintiff’s condition, as she had been receiving disability benefits
for almost three and a half years. On the basis of that review Sedgwick concluded that as of June
No. 12-2636                                                                                   Page 2

1, 2010, the plaintiff had no longer been totally disabled (as required for her to be entitled to
continue receiving disability benefits under the plan), and so her benefits were discontinued as of
that date. She presented evidence to Sedgwick that she was still totally disabled and asked
Sedgwick to reconsider its decision in light of that evidence. It did, and conducted further
evaluations of her condition, but ultimately concluded that its initial decision had been correct. She
then brought this suit under ERISA, challenging Sedgwick’s decision as “arbitrary and capricious,”
a standard that accords broad discretion to the ERISA plan. The district judge granted summary
judgment for the plan, and the plaintiff appeals.

     We can be very brief. Evidence concerning the plaintiff’s condition as of June 1, 2010, was
presented by 10 physicians (counting an oral surgeon as a physician), six being physicians who had
treated the plaintiff and four being physicians retained by Sedgwick to evaluate the reports of the
treating physicians. The key evaluator was a specialist in occupational medicine named Petrie. Dr.
Petrie evaluated the reports of the four physicians who had been the plaintiff’s principal treating
physicians. The consensus of those physicians and Petrie, and the conclusion that is supported by
the weight of the evidence, was that in the relevant period the plaintiff had had only mild
discomfort in her arm and chest as an aftermath of the original cancer treatment and of the
procedures for preparing her for reconstructive surgery (which was conducted without incident
later in June). Even if judicial review of Sedgwick’s evaluation and conclusion were plenary rather
than deferential, we would agree that the plaintiff was not totally disabled on June 1. Her job was
sedentary and the residual effects of her treatment insufficiently grave to prevent her working any
comparable full time job.

   Even if the case is less one-sided than we think, we cannot say that Sedgwick was arbitrary or
capricious in concluding that she was no longer disabled on June 1, 2010.

    The judgment of the district court is
                                                                                       AFFIRMED.